It 
is an honour to join other speakers in addressing the 
General Assembly at its sixty-eighth session. This 
year the Assembly has as its theme “The post-2015 
development agenda: setting the stage”. These annual 
meetings are thus an opportunity to consider and reflect 
on the course that each of our countries is following to 
achieve the Millennium Development Goals (MDGs).

There can be no doubt that recent events have posed 
a major challenge to the achievement of prosperity, 
development and progress, especially in those regions 
of the world that have suffered most from the effects of 
the international economic crisis and of climate change. 
El Salvador has been no exception.

When, on 1 June 2009, the Government that I head 
took power, the nation’s economic growth rate was at 
negative 3 per cent, with 40,000 jobs lost. There had 
been a considerable drop in exports, especially to the 
United States, our principal market. Income from taxes 
and family remittances had decreased, and broad sectors 
of the population were impoverished or excluded from 
the benefits of public policies.

But that harsh reality was not just a product of the 
crisis. It was the result of decades of the implementation 
of economic and social models that excluded the great 
majority and promoted backwardness and injustice. As 
from June 2009, with the process of political alternation 
in El Salvador, that reality began to shift.

As soon as our Government took power, we made a 
commitment to achieving the Millennium Development 
Goals and to use them as a road map. The Government’s 
five-year plan states that our strategic plan is to have 
a healthy, educated and productive population with 
the capacity and appropriate opportunities to fully 
develop its potential to become the foundation of our 
development. The Government’s plan incorporates 
strategic instruments and policies aimed at achieving 
the MDGs over the short and medium term. We took 
the strategic decision not to shift the costs of the crisis 
onto the poorest segments of the population, as had 
been the habit in the past.

For that reason, we devised and implemented 
policies aimed at combating poverty, reducing 


inequality, achieving a process of social inclusion and 
creating new institutional mechanisms that would make 
it possible to more equitably distribute wealth and the 
benefits of economic growth.

Our Government put an end to the old concept 
of the patrimonial State, which defended only the 
interests of small political and economic groups. 
Now the Salvadoran State is at the service of the 
most underprivileged. That shift in public policy has 
translated into an increasingly modern and effective 
State that is fighting poverty, social exclusion, violence 
and corruption. Thus this new type of governance, 
which is based on the implementation of best practices, 
transparent and increasingly participatory, has already 
begun to have a positive impact on the achievement of 
the MDGs, as demonstrated by the following results.

El Salvador has made great progress towards 
eliminating poverty and hunger. In the past year, we 
not only achieved but exceeded the goal of reducing the 
number of households living in extreme poverty. We 
also made major achievements when it comes to access 
to education. In 1991, the net coverage for primary 
education was 75 per cent of the population; last year it 
was 93 per cent. We have gained almost 20 percentage 
points in those years. 

Since the beginning of my Administration, 
all students in public schools — some 1.3 million 
children and young people — have received free shoes, 
uniforms and school supplies. The impact of this was 
immediately noticeable, as we increased enrolment 
while dramatically reducing the dropout rate. Twenty 
years ago, 85 per cent of the population of working 
age was literate, but this rate has now reached almost 
100 per cent. Over for the past four years alone, the 
Government has managed to reduce the illiteracy rate 
by 5 per cent. With the help of thousands of volunteers, 
we are teaching over 170,000 adults to read.

In terms of health, one of the achievements we are 
most proud of is related to the significant reduction in 
maternal mortality, one of the two sections of Millennium 
Development Goal 5. With the health-care reform 
undertaken by my Administration, we have increased 
access to health services by hiring more doctors, 
nurses and specialists and establishing new women’s 
centres. Pursuant to the Millennium Development 
Goals, the objective is to achieve a maternal mortality 
rate that is equal to or below 52.8 maternal deaths per 
100,000 inhabitants by 2015. We have reached that 
goal in El Salvador and even exceeded expectations by 
reducing the rate to 41.9 maternal deaths per 100,000, 
or 11 fewer than the target for this Goal.

The comprehensive health-care reform initiative 
that we launched has been tasked with bringing health-
care services to the most remote corners of our country 
that, historically, have been isolated from economic 
and social development. This firm commitment of 
our Government has led us to increase the health-care 
budget by 60 per cent over a period of four years. That 
has allowed us to increase the supply of medicines in 
hospitals and public health clinics by between 50 to 
82 per cent in that time and to significantly expand 
the proportion of the population who are immunized. 
Similarly, free health consultations mandated by our 
Government have contributed to a 40 per cent increase 
in demand for such services, which represents a 
significant step in our goal to extend that service to the 
majority of the population. 

I cannot speak of advances in health care 
without talking about access to and improvement 
of basic services such as drinking water. Our efforts 
have gradually borne fruit in the areas under our 
responsibility in this respect. We have met the target 
of 71 per cent of households having treated water piped 
into their houses. In 2011, under our Government, this 
was already true of 72 per cent of households. Sanitation 
is covered by another Millennium Development Goal, 
which set the target of 89 per cent of households having 
this service by 2015. As of two years ago, 96 per cent of 
Salvadoran households had access to sanitation.

In summary, great efforts have been undertaken 
to achieve the best possible outcome on each of the 
indicators, leading to enhanced well-being for all 
Salvadorans. I believe that the time has come to conceive 
of social programmes for people as an investment and 
not as an expense, or even worse as a waste, as some 
leaders in the country mistakenly continue to believe, 
stuck as they are in their stingy and outdated ways of 
thinking.

It is clear that the gains we have made in my 
country in recent years have not been the result of 
chance. El Salvador is going through a period of great 
change. This profound transformation has occurred 
first through a change in the economic model that has 
set a different course for our nation. We are working 
primarily on restoring the vitality of our countryside 
in order to make it once again a central engine for 
economic development. 



Thanks to our family agriculture plan, which 
provides small and medium-sized farms with free 
delivery of improved seed packets and fertilizer, 
training and access to technology and credit, last 
year we had record food-crop harvests and were still 
able to keep the price of basic grains within reach of 
the entire population of El Salvador. We have also 
successfully implemented school lunch programmes, 
so that children receive at school fresh, healthy food 
grown on Salvadoran farms. Today, more than 800,000 
poor Salvadoran children receive two glasses of fresh 
milk a week in school as part of their diet. All these 
efforts have brought more prosperity to Salvadorans, 
especially the poorest. 

But in addition to poverty, there are other scourges 
such as violence, drug trafficking and organized crime 
that deprive our people of well-being and happiness. 
With this in mind, we have implemented public policies 
to reduce violence and fight crime.

The Government has created new police units, 
overseen the graduation of 4,000 new agents and 
redoubled operational plans to curb crime. At the same 
time, a non-aggression pact between the two main youth 
gangs was agreed on two years ago. The Government 
was only a facilitator of that pact, which has established 
the minimal conditions to reduce gang violence levels 
in the areas most affected by that phenomenon. Thus, 
ongoing crime suppression and prevention efforts have 
resulted in a 50 per cent reduction in homicides. The 
Government’s security policy has also dealt a heavy 
blow to organized crime gangs, allowing for significant 
seizures of drug shipments. 

We know, however, that huge challenges remain. 
There are major obstacles to development that will not 
be overcome in my new Administration’s four years in 
power. I would highlight in particular the challenges 
represented by climate change and the resulting need 
to protect and safeguard the lives of tens of thousands 
of Salvadorans. We are a region exposed to extreme 
weather phenomena, at least five of which El Salvador 
has experienced in recent years. They have had the 
greatest impact on the most vulnerable parts of the 
population and the country’s infrastructure, causing 
losses in the billions of dollars.

A major challenge is to build a sufficiently fair and 
democratic society that is respectful of those who make 
up the majority of the population — women. El Salvador 
has undertaken serious efforts to achieve goals derived 
from the Millennium Development Goals in the area 
of gender equality and the prevention, punishment and 
eradication of violence against women.

In addition to establishing a confidential call 
centre for reporting gender violence, the Government 
has approved the first national policy against human 
trafficking and achieved a considerable decrease in 
women’s deaths by homicide. Without a doubt, the 
most valuable contribution in this area lies in the City 
of Women initiative, through which we have created 
four comprehensive care centres for women and are 
on track to create two more, scheduled to open later 
this year. This initiative is already considered by 
international organizations and world leaders a model 
of public management. It is a comprehensive and 
integrated system of specialized services for women in 
the areas of sexual and reproductive health, economic 
empowerment — through both formal employment 
and support for entrepreneurship — and prevention 
and treatment of gender-based violence. It also helps 
to focus the priorities and attention of my Government 
on women.

Another tangible demonstration of the ongoing 
process is the dialogue undertaken to achieve reparations 
for victims of gross violations of human rights and the 
vindication of the rights of war veterans. With regard 
to the latter, we have succeeded in repaying a debt that 
adminstrations prior to ours had failed for years to 
recognize and to repay. Moreover, my Government has 
promoted a reconciliation process without precedent in 
the nation’s history and a recognition of the human rights 
atrocities committed in El Salvador. As Head of State, I 
asked forgiveness for the disappearances, murders and 
torture, and from all those who experienced the brunt 
of such abuses during our civil war. I ordered a dialogue 
with organizations representing the victims of serious 
human rights violations. As a result of this process, in 
the days to come I will announce a national reparations 
programme, which will include the ratification of 
various treaties human rights adopted by the General 
Assembly and a guarantee that such violations will 
never recur.

The right to food, education and welfare must be 
ensured in order to achieve sustainable development 
and eradicate poverty. In that respect, all the efforts 
of national Governments must be complemented and 
strengthened with the support of the international 
community and the United Nations system.

Radical change is needed in the global economic 
system, which is based on financial speculation 



and consumerism and not only has an impact on the 
most developed economies of the world, but also 
and especially makes the least developed countries 
even poorer. International cooperation must seek 
fundamentally to improve the productive capacities of 
our countries and to invest in people suffering from 
poverty and exclusion. My Government believes that 
the path to growth is investment in the poor and their 
transformation into a middle class with access to health 
care and education.

I invoke international solidarity and the agenda of 
the General Assembly in which we are gathered here 
today in order to advocate once again for the lifting 
of the blockade against Cuba. I have made this same 
request in my previous statements before this forum, 
as I believe that Cuba is part of the American soul and 
that the blockade is a relic of the past. The brotherly 
people of Cuba, like all peoples of the world, have 
the right to seek development and well-being through 
comprehensive integration.

Similarly, we support diplomatic efforts seeking 
a swift peaceful solution to the conflict in Syria. We 
condemn the use of chemical weapons, and we support 
the agreement between Russia and the United States 
whereby Syria’s chemical weapons would be destroyed 
under the supervision of the United Nations.

Before I conclude, I should like to express my firm 
belief that the United Nations will take the necessary 
steps to guarantee the development and implementation 
of a comprehensive post-2015 agenda. In that context, I 
believe that we will realize a better and fairer world for 
all of humankind.

In El Salvador, we are preparing to implement that 
agenda. We are happy to be among the few countries 
in Latin America working on multidimensional 
poverty measurement. Next year we hope to use these 
statistics to complement our income-based poverty 
measurement. We will thereby be in a better position 
to implement comprehensive policies that will allow us 
to eradicate poverty in a definitive and lasting way. I 
thank the United Nations for its invaluable cooperation 
in the pursuit of our major aspirations as a nation, and 
the Assembly for its attention.
